Title: To George Washington from Major General Alexander McDougall, 16 March 1780
From: McDougall, Alexander
To: Washington, George


          
            Sir,
            Fish-Kill [N.Y.] March 16th 1780.
          
          Last night I was honored with your Excellencys favor of the 9th instant; And am extreamly Sorrey, that the State of the General officers is Such, as to be distressing to you and injurious to the Service.
          It is very painful to me, to be in any degree the Cause of either; And it would give me great pleasure to have it in my Power to remove it. Since I have had the Honor of Serving under your orders, I have Studiously and chearfully endeavored to bear my part of the burden of the Service, from a full conviction, that the Commander in chief had an intolerable Share of it; and I wish it was as much in my power, as it is my inclination to render it lighter. After I got Setled in these Quarters about two months, the Symtoms of my disorder was rather flattering, insomuch that I entertained hopes, of being able to join the Army, whenever the Severity of the weather Should be over. But Since that season has passed,

and changeable weather in extreames has Suceeded, those hopes have left me. I find on every change from warm to Cold Raw weather, that I am Still in the Same Condition, and have but litle expectation of being in a Condition to do duty, till the Setled warm weather arrives. If happily I find my Self fitt for the field, before that, Your Excellency may rest assurd I Shall not loose a moments time in Joining the Army. I have the Honor to be with great truth, Your Excellency’s most obedient and most Humble Servant.
          
            Alexr McDougall
          
        